DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.
The amendment filed 8/2/2022 has been entered.  Claims 2, 4, 6, 14-17 and 19-20 have been canceled.  Claims 1, 3, 5, 7-13, 18, and 21-23 are pending in the application.  Claims 8-13 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 3, 7, 21, and 23 are rejected under 35 U.S.C. 103 as obvious over Konno (USPN 6,309,118).  Konno teaches an ink ribbon comprising light-blocking sensor marks formed on a ribbon-shaped sheet substrate and containing first carbon black particles having a particle diameter of 30nm or less (reading upon the claimed second black pigment), second carbon black particles with an average particle diameter of 270nm (0.27µm) or more (fully encompassing the claimed range of 0.4 to 2.5 µm and given the specific data point of 0.35µm utilized in the examples, rendering the claimed range obvious to one having ordinary skill in the art, particularly given that a value 0.35 when reported to one significant figure as in the claimed invention, is 0.4), and a binder for dispersing the carbon black particles, such as a thermoplastic resin, thermosetting resin, reactive resin, or electron beam curable resin (reading upon the claimed binder resin); wherein the optical translucent density and surface reflectance of the sensor marks can be optimized by adjusting the particle diameters and compounding ratios of the first and second carbon black particles (Abstract; Col. 3, lines 48-57; Col. 4, line 31-Col. 5, line 20).  Konno teaches that the compounding ratio of the first carbon black to the second carbon black is preferably 70:30 to 30:70 by weight to improve translucent density to reduce the reflectance thereof (Col. 4, line 66-Col. 5, line 12; reading upon the claimed ratio); and that the ratio of the binder to said first and second carbon blacks is preferably between 0.5 and 3, reading upon and/or rendering obvious the claimed amount of 10-40% by mass with respect to the carbon black content given that the examples consist of carbon black and resin (as in instant claim 21; Col. 5, lines 21-25; Examples).  Konno teaches that known carbon blacks as recited in Col. 4, lines 42-51 may be used for the first carbon black and known carbon blacks as recited in Col. 4, lines 61-65 may be used for the second carbon black such as SEVACARB-MT (trade name) having an average particle diameter of 350nm (0.35µm) and THERMAX MT (trade name) having an average particle diameter of 270nm (as evidenced by Table 1 and Col. 8, lines 53-54, wherein it is noted that the µm in the description of the two commercial products as listed in the examples is an obvious typographical error and should read nm).  Konno teaches that the ink ribbon includes a back coat layer on the other surface of the substrate from the light-blocking sensor marks and serves to make the ink ribbon frictionally slide on a printing head on a stable basis, wherein a lubricant may be added to reduce the friction (Col. 5, lines 42-51).  Konno teaches that the sensor marks have a thickness of preferably between 0.5 and 1.5µm, with Examples 1 and 2 having a thickness of 1.5µm and exhibiting a 20° gloss of 3.8 and 4.3, with OD values of 1.48 and 1.61, respectively, when utilizing a first carbon black having an average diameter of 0.023µm and a second carbon black having an average diameter of 0.35µm in a polyester-polyurethane resin in a ratio of the first carbon black to the second carbon black of 20/80 and 30/70, respectively (thus a ratio of 80:20 and 70:30 with respect to the first black pigment to the second black pigment), reading upon the claimed gloss, optical density, and content ratio as recited in instant claim 1.  
Hence, with respect to the claimed invention as recited in instant claims 1, 3, 7 and 21, Konno teaches a “light-blocking member” reading upon all of the limitations of the claimed invention except Konno does not specifically teach the friction coefficient(s) of the sensor marks as the light-blocking member as instantly claimed.  However, given that the light-blocking sensor marks taught by Konno have the same composition as utilized to produce the claimed light-blocking membrane including type of black pigment, type of binder resin, carbon black average particle diameters, ratio of the differently-sized carbon blacks, and carbon black/resin contents, produced by applying an application liquid on the substrate as in the instant invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the surface of the sensor marks to exhibit the same friction properties as in the claimed invention.  Further, as noted above, Konno specifically discloses that the back coat layer serves to make the ink ribbon frictionally slide, wherein a lubricant may be added to the back coat layer to reduce the friction but also teaches that a lubricant may also be added to the sensor marks “whenever necessary” (Col. 5, lines 28-41) such that the claimed low friction properties would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention based upon the teachings and/or suggestions of Konno, thereby rendering claims 1, 3, 7 and 21 obvious over Konno.
With respect to instant claim 23, given that commercially available carbon blacks such as those disclosed by Konno include carbon blacks that are conductive to some (varying) degree, the claimed invention as broadly recited in instant claim 23 would have been obvious over the teachings of Konno.

Claims 1, 3, 5, 7, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US2012/0202081) in view of Belmont (US2008/0269379) and in further view of Konno (USPN 6,309,118) or Arao (JPH09133806A, already of record).
As discussed in the prior office actions, Takahashi teaches a light-blocking member (1) comprising a film substrate (2), such as the polymer films disclosed in Paragraphs 0025-0026 and 0029 (reading upon the broadly claimed sheet-shaped substrate of instant claim 7), and a light-shielding layer (3) formed on one or both surfaces of the substrate (Entire document, particularly Abstract, Paragraph 0069, as in instant claim 7 or claim 22, respectively), wherein the light-shielding layer comprises a binder resin in a content of preferably 50wt% to 85wt%; carbon black particles (e.g. a black pigment) in a content of preferably 5 to 20wt%, more preferably 10 to 20wt%; a particulate lubricant, and fine particles (Abstract; Paragraphs 0035 and 0039, reading upon the claimed black pigment content in terms of solids based on all resin components contained in the light-blocking membrane as recited in instant claim 1).  
Takahashi teaches that since sufficient light-shielding properties as a light-blocking member (1) can be obtained from the light-shielding layer (3) itself, when containing a black pigment in the synthetic resin film, it is sufficient to contain to an extent that the film looks visually black, that is, the optical density becomes 3 or so, and given that Takahashi discloses that the carbon black is provided in the light-shielding layer (3) to provide light-shielding properties by coloring the binder resin black, with a thickness of the substrate (2) being 25 to 250 µm and a thickness of the light-shielding layer (3) being preferably 5 to 30 microns, more preferably 5 to 20 microns (as in instant claims 5 and 18), with examples having a light-shielding layer (3) of 10 microns thick on both major surfaces of the substrate (as in instant claim 22 and further rendering claims 5 and 18 obvious given the broader preferred range and specific data points) and exhibiting optical density values of greater than 4.0 (Paragraphs 0028-0029, 0037, 0068, Examples), Takahashi provides a clear teaching and/or suggestion that the light-shielding layer has an optical density as instantly claimed.
Takahashi teaches that the fine “particles 33 contained in the light-shielding layer are to reduce glossiness (specular glossiness) of a surface by forming fine unevenness on the surface to reduce reflection of incident lights and to improve delustering properties when made into a light-blocking member 1”, wherein the lower the glossiness is, the more excellent in delustering properties, with examples having surface gloss properties of less than 5% as instantly claimed (Paragraphs 0041-0042, 0047, and 0086).  Takahashi also teaches that the lubricant particles are contained in the light-shielding layer (3) to improve sliding properties on a surface of the light-blocking member (1), wherein the lubricant type, particle size and content can be adjusted to provide desired sliding properties with examples having a coefficient of static friction of less than 0.35 and a coefficient of kinetic friction of less than 0.30, as instantly claimed, when measured in accordance with JIS-K7125:1999 under the condition of a load of 200g and a speed of 100 mm/min as instantly claimed (Paragraphs 0050-0065, 0084, Examples).
  In terms of the carbon black, Takahashi teaches that the carbon black provides light-shielding properties by coloring the binder resin black and at the same time prevents electrostatic charge due to static electricity by providing conductivity (Paragraph 0037, as in instant claim 23); and that an average particle size or median diameter (D50) as measured by a laser diffraction particle analyzer, of the carbon black is preferably 1 µm or smaller (Paragraph 0038), overlapping the claimed range for the first black pigment as recited in instant claim 1 and fully encompassing the claimed range for the second black pigment as recited in instant claim 3; and although one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to utilize any combination or mixture of carbon blacks having an average particle diameter within the range disclosed by Takahashi, e.g. highly conductive carbon blacks mixed with less conductive carbon blacks in order to control the conductivity and/or cost – two factors mentioned by Takahashi with respect to the carbon black (Paragraphs 0037-0039), Takahashi does not specifically teach utilizing a mixture of first carbon black pigment having a D50 of 0.4-2.5µm and a second carbon black pigment having a D50 of less than the first carbon black pigment in a mass ratio of 30:70 to 80:20 as instantly claimed.  
However, it is well established in the art that a blend or mixture of different carbon blacks may be utilized to produce a black matrix or light-shielding layer as taught by Belmont, wherein the “second carbon black may differ from the first carbon black in one or more of surface area, structure, primary particle size, alkali and/or alkaline earth concentration, pH, Spectronic 20 value, tint, or a surface concentration of oxygen-containing groups”, or the “second carbon black may be an oxidized carbon black, a heat treated carbon black, or a modified carbon black comprising an attached organic group”, based upon the desired properties for a particular end use of the black matrix, such as optical density, surface resistivity, and smoothness; for example, “carbon blacks that have not been modified to attach an organic group to the surface or have been oxidized or subjected to heat treatment, e.g., to increase the graphite content of the carbon black, may be combined with carbon blacks that have been subjected to such modification; or the blend may have different particle sizes such that smaller particles may fit in the interstices between larger particles, e.g. to enable higher packing efficiency of the carbon black, with an example primary size difference being 1-25nm (Entire document, particularly Paragraphs 0014, 0030-0032 and 0046-0047; Claims).
Further, as discussed in detail above, Konno teaches the use of differently size carbon black particles to provide improved and/or tailored light-blocking properties, specifically teaches that the optical translucent density and surface reflectance of the sensor marks can be optimized by adjusting the particle diameters and compounding ratios of the first and second carbon black particles with the first carbon black particles having a particle diameter of 30nm or less (reading upon the claimed second black pigment) and the second carbon black particles having an average particle diameter of 270nm (0.27µm) or more (fully encompassing the claimed range of 0.4 to 2.5 µm and given the specific data point of 0.35µm utilized in the examples, rendering the claimed range obvious to one having ordinary skill in the art); wherein the compounding ratio of the first carbon black to the second carbon black is preferably 70:30 to 30:70 by weight to improve translucent density to reduce the reflectance thereof (reading upon the claimed ratio; Abstract; Col. 3, lines 48-57; Col. 4, line 31-Col. 5, line 20).
Similarly, Arao teaches a black matrix comprising carbon black particles as light-shielding pigments in a photosensitive resin wherein a mixture of at least two types of carbon blacks having different average particle diameters are utilized given that when carbon black having a large particle size of 0.1µm or more is used alone to constitute the black matrix, the number of particles of carbon black contained per unit volume is small and the light shielding power is lowered; while when carbon black having a small size of less than 0.1µm is used alone to constitute the black matrix, the number of carbon black particles contained per volume is large and although the light shielding power is satisfied, internal hardening of the photosensitive resin is hindered and problems such as peeling or low adhesion to the substrate occur (Paragraphs 0014-0015, and 0017).  Arao teaches that preferably at least one carbon black in the mixture of at least two or more carbon blacks has an average particle size of 40 to 130nm and the other carbon black has an average particle size of 135 to 500nm (i.e. 0.135-0.5 µm, overlapping the claimed D50 range for the claimed first black pigment), wherein the mixing ratio of the large average particle size and the smaller average particle size is determined so that the two take a close-packed structure in the black matrix, with a weight ratio of 25/75-45/55 being preferred (reading upon the claimed mass ratio as recited in instant claim 1; Paragraphs 0019-0020).
Hence, based upon the teachings of Belmont and in further view of Konno or Arao, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to utilize a mixture of two different carbon black pigments having different average particle diameters in the invention taught by Takahashi to improve and/or further tailor the optical properties thereof, wherein average particle diameters and mass ratio ranges as taught by Konno or Arao would have been obvious to one having ordinary skill in the art reading upon the claimed average particle diameters and mass ratio ranges, thereby rendering the claimed invention as recited in instant claim 1 as well as instant claims 3, 5, 7, 18, 22 and 23 (the limitations of which have been discussed above) obvious over the teachings of Takahashi in view of Belmont and in further view of Konno or Arao given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.
With respect to instant claim 21, although Takahashi discloses that the fine particles are contained to reduce glossiness of the light-shielding layer (e.g. matting agents), Takahashi does not specifically limit the fine particles to any particular material and only broadly recites that the fine particles may have a high oil absorption of preferably 250 (g/100g) or more and a primary particle size or secondary particle size of preferably 1 to 10µm, preferably 1 to 6µm, and are contained in an amount of preferably 1 to 10wt% in order to reduce glossiness and provide delustering properties, but that when high light-shielding properties and sliding properties are required, the content of fine particles is preferably 3wt% or lower and contents of carbon black can be increased relatively (Paragraphs 0040-0048).  Thus, Takahashi provides a clear teaching and/or suggestion of utilizing only a minor amount of said “fine particles” with the preferred 1wt% being close to the less than 0.5% by mass of the “does not substantially contain” limitation, and the 3wt% or lower encompassing the claimed “does not substantially contain” limitation.  Further, given that Konno provides a clear teaching and/or suggestion that by utilizing a carbon black blend of the two different average particle diameters, glossiness can be reduced and/or tailored as evidenced by the examples, while Belmont as discussed above teaches that various properties including optical density and surface irregularities and/or smoothness can be optimized by incorporating carbon blacks as taught by Belmont and/or by utilizing a blend of blacks (Paragraphs 0032-0033 and 0046-0047), it would have been obvious to one having ordinary skill in the art to utilize routine experimentation to determine the optimum blend of two or more carbon blacks of different average sizes to provide the desired glossiness and/or surface properties without having to add additional “fine particles” or to reduce the added amount of “fine particles” given that as taught by Takahashi may negatively impact the light shielding properties of the light shielding layer (Paragraph 0041-0042 and 0048), thereby rendering the claimed invention as broadly recited in instant claim 21 obvious over the teachings of Takahashi in view of Belmont and in further view of Konno or Arao given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but are moot in view of the new grounds of rejection presented above.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 8/2/2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 9, 2022